Citation Nr: 0827906	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-36 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
education benefits.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from actions of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  In 1984 and 1985, the veteran received education 
benefits.  

2.  The veteran failed to complete the requirements of the 
courses for which he was receiving education benefits.  

3.  The veteran was notified that he had incurred a debt as a 
result of his failure to complete the course requirements.  

4.  As a result of his noncompletion of course work, an 
overpayment in the amount of $5,174.28 (US dollars) was 
created.

5.  No fraud, misrepresentation or bad faith on the part of 
the veteran, with respect to the creation of the debt, has 
been evidenced.

6.  The creation of the debt was due to the veteran's 
actions.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of the overpayment of VA education 
benefits in the amount of $5,1724.28 (US dollars) is not 
statutorily precluded.  38 U.S.C.A. § 5302(a) (West 2002).

2.  The recovery of the overpayment of VA compensation 
benefits in the amount of $5,1724.28 (US dollars) would not 
be against equity and good conscience and, therefore, may not 
be waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the Board expressing disagreement 
with having to repay an overpayment of education benefits 
funds.  The record indicates that in the 1980s, the veteran 
received education benefits.  He had four separate periods 
during his enrollment where he failed to complete the 
necessary requirements of the program.  The veteran was 
repeatedly notified, per the claims folder, that he had 
incurred an additional debt based on the fact that he did not 
complete the programs.  The total education debt before 
interest has been calculated to be $3828.87 (US dollars) and 
with interest it is $5,1724.28 (US dollars).  

Nearly twenty plus years later, the veteran applied for and 
was awarded service connection benefits for bilateral hearing 
loss and tinnitus.  This occurred in February 2006.  
Following notification of the award, the veteran received a 
letter from the VA Debt Management Center in St. Paul, 
Minnesota.  The letter was dated March 2006.  In that letter, 
the Debt Management Center noted the following:

Reference is made to your education 
indebtedness in the amount of $5,174.28.  
Our records indicate that you are 
receiving other VA benefits.  In an 
effort to liquidate your outstanding 
indebtedness, we will withhold $112.00 
per month from benefits due you, 
effective with your first payment due 60 
days from the date of this letter, and 
continue until the indebtedness is paid 
in full. 

After receiving the above notification, the veteran requested 
that the VA grant a waiver of overpayment.  The veteran 
admitted that he had incurred the debt but he also said that 
since he had received a certificate for a VA home loan 
guarantee, he thought that the debt had been forgiven.  He 
further explained that repayment of the complete debt would 
cause a financial hardship and that his total income was such 
that he and his wife could not afford to lose the money that 
he would be receiving from the VA for his service-connected 
disabilities.  

The Committee reviewed the veteran's claim and decided that a 
waiver could not be granted.  In denying the claim, the 
Committee wrote that there was no evidence of fraud, 
misrepresentation, or bad faith by the veteran.  However, the 
Committee did find that the veteran was at fault for the 
creation of the overpayment.  Specifically, the Committee 
found that the veteran was at fault for creating the debt and 
that he would be unjustly enriched if he did not repay the 
debt.  The veteran was notified of this action and he has 
appealed to the Board for review.  He has claimed that it is 
fundamentally unfair and that he should not have to repay the 
overpayment in the amount of $5,174.28 (US dollars).

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006).

Even though the VCAA does not apply, the Board sees that the 
RO notified the veteran of the relevant statutes and 
regulations in its November 2006 statement of the case (SOC).  
The veteran has provided written statements in support of his 
claim.  The Board finds that he has been adequately notified 
of the relevant statutes and regulations and has been given 
the opportunity to submit any additional evidence he might 
have to support his waiver request.  Accordingly, the Board 
will address the merits of his request.

In deciding this case on appeal, the initial point worth 
reiterating is that the veteran is not challenging the 
validity of the debt.  Pursuant to 38 U.S.C.A. § 5302(a) 
(West 2002), a claimant is allowed to seek a waiver of 
recovery of an overpayment of VA benefits.  The Secretary of 
VA is authorized to grant a waiver of recovery of 
indebtedness when collection of the debt would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.962, 1.963(a) (2007).  Under the 
criteria set out in 38 U.S.C.A. § 5302(c) (West 2002), the 
law precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.962(b) (2007).  Consequently, 
before the Board may determine whether equity and good 
conscience affords the veteran a waiver, the Board must first 
determine whether there was an indication of fraud, 
misrepresentation, or bad faith on his part in connection 
with the claim.

Concerning this preliminary determination, the Board agrees 
with the RO's decision and finds that the facts in this case 
do not reveal the presence of fraud, misrepresentation, or 
bad faith on the veteran's part in the creation of the 
overpayment in question.  There is nothing in the record 
suggesting he tried to hide the fact that he had received 
education benefits in the 1980s or that he had been told that 
he needed to repay the amounts given to him.  Moreover, there 
is no indication from the record that the veteran attempted 
to mislead the VA.  The Board has no reason to conclude 
otherwise.

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2007).  Pursuant 
to 38 C.F.R. § 1.965 (2007), the standard of equity and good 
conscience will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 
C.F.R. § 1.965(a) (2007).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) (2007) requires 
consideration of each of the following factors, which are not 
intended to be all inclusive:

(1) fault of the debtor; 
(2) balancing of faults between debtor 
and VA; 
(3) undue hardship; 
(4) whether collection would defeat the 
purpose of the benefit; 
(5) unjust enrichment; and 
(6) whether the debtor changed position 
to his own detriment through reliance on 
the benefit.

38 C.F.R. § 1.965(a) (2007); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The above-cited regulation sets forth the various elements to 
be considered in reaching a determination in these cases.  
The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of veteran 
contributed to the creation of the debt.  As outlined in the 
above section of this decision, the debt was created because 
the veteran failed, on numerous occasions, to fulfill the 
educational requirements of the program he was enrolled 
therein.  The veteran did not change his course of studies 
but instead tried to complete, on four different occasions, 
courses that he had previously taken (and failed).  The 
evidence does not show that the veteran ever disputed, in the 
1980s, the creation of the debt.  As a result, the Board must 
conclude that the veteran's failure was the significant 
reason for the creation of the overpayment in this case.

The second element pertains to the fault on the part of the 
VA.  The VA is required to balance the fault of the debtor 
against any fault of the VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to the VA in the creation of the 
overpayment in this case and the veteran does not allege that 
the VA committed any fault in the creation of the 
overpayment.  Accordingly, the Board has determined, in 
balancing of the fault of the veteran against the fault of 
the VA in this case, that any fault found in this case must 
be attributed to the veteran.

It is factor number three which the Board believes relevant 
to the veteran's appeal.  Specifically, would recovery of the 
overpayment cause undue hardship on the veteran?  The veteran 
has provided a Financial Status Report, VA Form 20-5655), 
received in April 206.  Said document does provide insight to 
the veteran's present financial situation.  The record 
indicates that the veteran pays approximately $500.00 a month 
for his mortgage.  He further spends approximately $600.00 a 
month for food, $325.00 for utilities, $300 for telephone, 
and an additional $720.67 a month for other expenses.  The 
purported total amount of expenses is $2,445.67.  The 
veteran's and his wife's net take home pay is $2,002.00.  The 
record indicates that since the debt was first calculated, 
the veteran has not reduced the principal amount.  There is 
no indication that the veteran has filed for bankruptcy 
protection or that he has been made homeless because of 
having to repay the overpayment.  At first blush, it does 
appear that compelling repayment may result in an undue 
financial hardship.  However, the Board also notes that 
immediately following the veteran's award of service-
connected benefits, the VA notified the veteran that he would 
have to repay his previous debt.  There is no indication that 
the veteran depended upon the amount that was awarded nor is 
there any suggestion that the veteran changed his lifestyle 
or position because of the award.  In other words, the 
evidence does not show that the veteran would even miss the 
income.  

The Board notes that the fourth, fifth and sixth elements 
preponderate against the veteran's claim.  Recovery of the 
benefits would not nullify the objective for which benefits 
were intended.  A waiver of the indebtedness would result in 
an unjust enrichment to the veteran in that he did receive 
benefits to which he was not entitled.  Finally, there is no 
evidence that the veteran relinquished a valuable right or 
incurred legal obligation in reliance of the benefit.  
Standing alone, these elements are not felt to be of such 
importance in this case as to warrant an allowance of waiver.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against a waiver of the 
assessed overpayment.  Hence, the appellant's claim is 
denied, and a waiver of recovery of the overpayment of 
pension benefits in the amount of $5,174.28 (US dollars) is 
not granted.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2007).


ORDER

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $5,174.28 (US dollars) 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


